Title: To George Washington from Major General Adam Stephen, 9 October 1777
From: Stephen, Adam
To: Washington, George



Sir,
Camp at Lower Sulford, [Pa.], October 9th 1777

I understand that Many Officers of My Division are highly disobligd at my Saying the troops which I commanded in An Attack on Saturday last the 4th Inst., fled from Victory; by which Expression I by no means intended to Charge them with Cowardice, many of them I know to be of Experiencd Bravery. But in order to do justice to these Officers as well as my Self, I am obligd to intreat your Excellencys patience to hear the Circumstances of the Action as far as I was Concernd, on that Occasion—The two Divisions formd the Line of Battle at a great distance from the Enemy; and Marching far through Marshes, Woods & strong fences; ⟨illegible⟩; before we came up with the Enemy.
The first party of them that we discoverd was to our left; against them I detachd Col. Mathews, who was nearest to me & advancing wt. Spirit; to Support him I orderd Major Dark with part of the Eight Regiment, Sent an Aid de Camp with him, & Charged him to Attack the Enemy in the Rear if possible.
I have been informd by My Aid de Camp that our troops behavd gallantly & drove the Enemy after a hot Rencounter.
About this time a Body of the Enemy Appeard in front of the Right of Genl Greens Division, & left of Mine. I lead them on to the Attack—They advancd with great Chearfulness, and the Enemy were drove Back with their Artillery; Upon this, a Reinforcement to the Enemy came in Sight on their left; When I sent Mr Black who acted as Aid de Camp, to order up a Body of troops unemployd on my Right; to Attack the Reinforcement; They moved towards the Enemy, I understand it was Col. Spencer wt. his Rgt that Movd & Patton’s and Upon Seeing them Advance, the troop formerly engagd, pushd the Enemy so Closely, that I calld to them “give them the Bayonet[”]—Upon hearing this, The Enemy Officers on horse back rode to their Rear out of Sight; Many of their Men running After them; whilst a party Run towards Our troop crying Quarters. At this flattering Juncture a large Corps dressd in blue, mistaking the Enemy who had Surrenderd, for a party coming up to Charge them as I suppose—Took the Start—I hollowerd from the front that they were running from Victory, & hastend to them, to Stop them but to No purpose.
Col. Lewis, & Col. Russel of Genl Greens Division Col. Wood wt. his Regiment & Major Campbell of the Right of My Division behavd Gallantly during the Action.

Col. Lewis & Col. Wood kept the field with their Regiments untill they were Orderd to Retire; when the Enemy were advancing agt them on All Quarters.
Sevaral Other Officers may have distinguishd themselves Who Escapd my Notice in the heat of Action.
I am Compelld to inform your Excellency, that General Scot has been an incumbrance to Me for Some time.
When we reced Orders to March the Division agt the Enemy at Brimingham Meeting house, Your Excellency receiving different Intelligence orderd us to halt, in Consequence of this Order We halted about two hours, when I had the first Intelligence Confirmd, by Some Light horse from the forks of Brandywine; Upon which I orderd the Division to March to fullfill your Excellencys Intention, Genl Scot was agt Marching Untill Orders Came from the Commander in Chief.
When we Came to the ground the Line was formd According to the Sentiments of the Genl Officers, Genl Scots Brigade on most Advantageous ground, most of them Entrenchd to the Chin in the Ditch of a fence Opposite to the Center of the Enemy—I then Detachd Lt Col. Nevell wt. 100 of the 12th V. R. to the Skirts of a Cornfield to Skirmish wt. the Enemy—And rode towards the Right to enquire if Col. Marshal was detachd wt. the 3d V. R. to a Wood, on the Enemys Right as I intended—When to my great Surprise I found Genl Scot marching off his Brigade from that Advantageous position without my Orders or knowledge, & when the Action had begun.
It took a long time to form them in tolerable Order, as the Enemy were firing upon them; & I am Confident by this unseasonable Manœuvre the Enemy escapd Considerable Loss, & it Shortend our Stand.
On the 16th of September when drawn up in order of Battle; waiting your Excellencys Orders—Genl Scot Movd off with his Brigade without my knowledge tho’ present with the other Brigade.
I had great inclination to let all these things pass, hoping that the least Reflexion would have brought him to Alter his Conduct; but besides Aspersing me to your Excellency; he goes through the Division alienating the Affection of the Officers; & breeding bad blood.
Whereever my Conduct is Suspected, I would be Obligd to your Excellency to order a Speedy & Strict Scrutiny.
I was happy in the Affection & Confidence of the Pennsylvania, Jersey & Other troops that I commanded in the Winter, & I flatter my Self that I have given no just Cause to the Gentlemen I have now the honour to Command to find fault wt. my Conduct. I have the honour to be With great Respect your Excellencys Most Obt hube Ser.

Adam Stephen

